Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-32, 43, 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022. Applicant's election with traverse of Species Q, figures 12-13E in the reply filed on 01/18/2022 is acknowledged.  The Office notes that Applicant now uses the language “obvious variant”.  However, Applicant then goes on to counter Applicant by attempting to provide features to figures 12-13E that are not present in Applicant’s original specification.  Applicant attempts to modify Applicant’s original drawings by pointing to an unsupported feature of a skirt portion.  No such feature was provided by Applicant originally in the above species and Applicant is not permitted to add it in.  Due to Applicant’s above conflict, the requirement is still deemed proper and is therefore made FINAL.  Claims 39-42 are rejoined as Applicant removed the skirt portion. Claims 43, 44, remain withdrawn and claims 48, 49 are also withdrawn as being to the non-elected species with the skirt portion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the outwardly projecting rim”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39-42, 45-47, 50 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujii (JP2006341875).
Fujii discloses:
39. A packaging assembly (figs 1-4), comprising: a self-supporting liner (2), the self-supporting liner comprising: side walls defining an open area at an open top end of the self-supporting liner (side portions of 2 with opening at the upper portion), a bottom wall defining a closed bottom end of the self-supporting liner with the side walls (portion opposite the opening), an outwardly projecting rim connected to the side walls around the open area (upper most portion of 2), the outwardly projecting rim comprising a flange portion defining a surface around the open area (“flange portion 7”); and a peel-reseal lidding material arranged over the surface and sealed to the self- supporting liner (3, 5), sealing a volume defined by the self-supporting liner and the peel-reseal lidding material (as in fig 1a), the peel-reseal lidding material comprising: a resealable outer layer including an outer layer edge (5 with perimeter portion); and an interior second layer disposed between the resealable outer layer and the volume (3), the interior second layer having a center portion and a remaining portion (portion within 8 and 4 and also portion not within 8 and 4), the center portion being at least partially separable from the remaining portion along a periphery of the center portion such that the center portion is movable to form an opening through the second layer (capable of performing the above intended use, such as via portion 8 and 4).
40. The packaging assembly of claim 39, wherein the peel-reseal lidding material is hermetically heat-sealed to the rim of the self- supporting liner.  The claim is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses sealing (as in fig 1).  The Office notes that if there is any question to hermetically heat-sealed, Official Notice is taken, that it is old and conventional to the above Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to hermetically heat-sealed in order to provide a package that remains secure as desired while protecting the intended contents and permits desired opening.

41. The packaging assembly of claim 39, wherein the peel-reseal lidding material is laminated to the rim of the self-supporting liner.  The claim is being treated as product-by-process limitations and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses sealing (as in fig 1).  The Office notes that if there is any question to laminated, Official Notice is taken, that it is old and conventional to the above Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of the Official Notice to laminated in order to provide a package that remains secure as desired while protecting the intended contents and permits desired opening.

42. The packaging assembly of claim 39, wherein the peel-reseal lidding material is sufficiently flexible to be folded over itself or rolled- up while open (capable of performing the above intended use, as for example in fig 2 when the device is folded over or rolled).

45. A packaging assembly (figs 1-4), comprising: a self-supporting liner (2) having a closed bottom end (portion at the lower end of 2) and an open top end (opposite the bottom), the open top end defining an opening extending into a volume of the self-supporting liner (empty space in between perimeter top portion), the self- supporting liner comprising a flange portion positioned around a periphery of the opening (“flange portion 7”); and a peel-reseal lidding material connected to the flange portion and sealing the volume defined by the self-supporting liner (3, 5), the peel-reseal lidding material comprising: a resealable outer layer including an outer layer edge (5 with perimeter portion); and an interior second layer disposed between the resealable outer layer and the volume (3), the interior second layer having a center portion and a remaining portion (portion within 8 and 4 and also portion not within 8 and 4), the center portion being at least partially separable from the remaining portion along a periphery of the center portion such that the center portion is movable to form an opening through the second layer (capable of performing the above intended use, such as via portion of 8 and 4), wherein: in a closed position of the peel-reseal lidding material the resealable outer layer is sealed to the remaining portion and the center portion of the second layer across the periphery of the center portion in order to seal the volume; in an open position of the peel-reseal lidding material the outer layer and the center portion of the second layer are moved to expose the volume (Capable of performing the above intended use as shown in figs 1-3 during the shown processes); and the outer layer is configured to be resealable to the remaining portion of the second layer, thereby allowing the peel-reseal lidding material to be moved from the closed position to the open position and back into the closed position (Capable of performing the above intended use as shown in figs 1-3 during the shown processes).

46. The packaging assembly of claim 45, wherein the self-supporting liner comprises: a side wall, and a bottom wall integrally formed with the side wall and cooperating with the side wall to define the volume of the self-supporting liner (walls of the liner shown in fig 1, such as at side, lower portions).

47. The packaging assembly of claim 45, wherein the peel-reseal lidding material is sealed to self-supporting liner on the flange portion (as in figs 1-3).

50. The packaging assembly of claim 45, wherein the outwardly projecting rim is configured to receive a top edge of a carton for securing the self-supporting liner to the carton (the Office notes the 112 rejection above; nevertheless, the Office notes that Applicant has chosen to not positively claim the above, and the device is capable of receiving another elements such as in a telescoping manner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735